Whitfield, J.,
(concurring). I concur in the opinion of Mr. Justice Cockrell. The ordinance must rest on either the police power or the taxing power conferred upon the municipality.
The powers of the city with reference to this controversy are contained in 'die provisions of the general law and special acts authorizing the city to “impose license *427and occupational faxes upon all trades, professions and businesses conducted within the city limits;” “to' regulate and restrain all tippling, barrooms and all places where beer, wines or spirituous liquors of any kind is sold at retail, or to be drank upon the premises where sold, * * * to' require all such places to be kept and used subject to such reasonable regulations as the council may prescribe; to require all keepers of such places to procure from the city or town a license for keeping the same, under such pains, penalties and forfeitures as the council may prescribe;” and “to pass for the government of thé city any ordinance not in conflict with the constitution of the United States, the constitution of Florida, and statutes thereof.”
The power “to< regulate and restrain” and “to require all keepers of such places to procure from the city or town a license for keeping the same” is a police power. The charge for such license as a police regulationis confined to the expense of issuing the license and the cost of police inspection and supervision of the business so licensed. In addition to' requiring a license to be procured as a police regulation, the city is. expressly authorized “to regulate and restrain * * * barrooms” by the direct and reasonable exercise of the police power given to the city as above quoted, where prohibition is not thereby unlawfully effectuated.
The power to “impose license and occupational taxes” is a taxing power, and is to be 'exercised within the terms of the grant and subject to the constitutional provisions for the protection of property rights.. No' 'authority is expressly given to discriminate in the amount of license tax imposed upon those engaged in the same “business conducted within the city limits.” Proper classifications may be m'ade for purposes of levying a license tax, in excess of the cost of issuing the license and the inspee*428ti'on iand supervision of the business, licensed; but such classifications should not be soi unjustly discriminatory ■ as to be unreasonable and to deprive any person of property without due process of law and to deny to- any person the equal protection of the laws in violation of constitutional provisions.
Where the taxing power may be used for purposes of restraint there should be 1» unjust discrimination or unreasonableness in the exercise of the power.
In this case the difference of 150 per cent in the “license tax” imposed by the ordinance upon those engaged in the same business cannot under the admissions in the pleadings be said to have been made for the purpose of meeting the cost of issuing the license and of police inspection .and .supervision of the business, under the power given to' “regulate and restrain;” therefore it must be imposed as a “license tax” as lit purports on its face to be. As a “license tax” it is in amount clearly a discrimination, and while there may be a basis for a classification justifying such a discrimination in the amount of the license tax, yet the amount of the difference in the “license tax,” taken with the admissions of the pleadings, appears to- be sufficient to overcome the prima facies of reasonableness ordinarily indulged in favor of air ordinance, and to require' some response from the city in support of the discriminating “license tax.”